DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1)	A request for continued examination under 37 C.F.R 1.114, including the fee set forth in 37 C.F.R 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R 1.114, and the fee set forth in 37 C.F.R 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R 1.114. Applicants’ submission filed on 09/16/21 has been entered. 
Applicants’ Amendment
2)	Acknowledgment is made of Applicants’ amendment filed 08/20/21 in response to the final Office Action mailed 05/20/21. 
Status of Claims
3)	Claims 1, 17, 51, 58, 59, 67, 76, 98 and 100 have been amended via the amendment filed 08/20/21. 
	Claims 18, 30, 31, 82 and 101 have been canceled via the amendment filed 08/20/21. 
	New claims 102-106 have been added via the amendment filed 08/20/21.
	Claims 1-3, 6, 13, 15, 17, 23-25, 32, 40, 45-48, 51, 54, 57-60, 62, 67, 70, 75-77, 92, 97-100 and 102-106 are pending.
	New claims 105 and 106 are withdrawn from consideration as being directed to a non-elected invention.  See 37 C.F.R 1.142(b) and M.P.E.P § 821.03. 
	Claims 1, 6, 32, 58-60, 62, 97-100 and 102-104 are under examination.
Information Disclosure Statements
4)	Acknowledgment is made of Applicants’ Information Disclosure Statements filed 07/07/22 and 02/01/22. The information referred to therein has been considered and a signed copy is attached to this Office Action.  
Prior Citation of Title 35 Sections
5)	The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior Office Action.  
Prior Citation of References
6)	The references cited or used as prior art in support of one or more rejections in the instant Office Action and not included on an attached form PTO-892 or form PTO-1449 have been previously cited and made of record.
Objection(s) Moot
7)	The objection to claim 31 and to the specification made in paragraph 22 of the Office Action mailed 05/20/21 is moot in light of Applicants’ cancellation of the claim.
Rejection(s) Moot
8)	The rejection of claim 31 made in paragraph 24 of the Office Action mailed 05/20/21 under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing new matter, is moot in light of Applicants’ cancellation of the claim. 
9)	The rejection of claim 101 made in paragraph 26 of the Office Action mailed 05/20/21 under 35 U.S.C § 101 as being directed to a judicial exception without significantly more is moot in light of Applicants’ cancellation of the claim. 
10)	The rejection of claims 31 and 82 made in paragraph 28 of the Office Action mailed 05/20/21 under 35 U.S.C § 112(b) as being indefinite is moot in light of Applicants’ cancellation of the claims. 
11)	The rejection of claim 101 made in paragraph 30 of the Office Action mailed 05/20/21 under 35 U.S.C § 102(a)(1) as being anticipated by Stinson et al. (Infect. Immun. 66: 259-265, 1998, of record) as evidenced by Actor JK. (In: Introductory Immunology, Chapter 12, pages 135-152, 2014, of record) is moot in light of Applicants’ cancellation of the claim. 
12)	The rejection of claims 30, 31 and 82 made in paragraph 32 of the Office Action mailed 05/20/21 under 35 U.S.C § 103 as being unpatentable over Goodman et al. (US 20110236306 A1, of record) (‘306) in view of Wu et al. (Nanoscale Res. Lett. 8: 197, 1-8, 2013, of record) is moot in light of Applicants’ cancellation of the claims. 
13)	The rejection of claims 30, 31 and 82 made in paragraph 33 of the Office Action mailed 05/20/21 under 35 U.S.C § 103 as being unpatentable over Priyadarshini et al. (Microbiology 159: 219-229, 2013, of record) in view of Wu et al. (Nanoscale Res. Lett. 8: 197, 1-8, 2013, of record) is moot in light of Applicants’ cancellation of the claims. 
Rejection(s) Withdrawn
14)	The rejection of claims 98 and 100 made in paragraph 26 of the Office Action mailed 05/20/21 under 35 U.S.C § 101 as being directed to a judicial exception without significantly more is withdrawn in light of Applicants’ amendment to the claims. 
15)	The rejection of claims 1, 6, 30, 32, 59, 97 and 99 made in paragraph 28 of the Office Action mailed 05/20/21 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicants’ amendment to the base claim. 
16)	The rejection of claims 98 and 100 made in paragraph 30 of the Office Action mailed 05/20/21 under 35 U.S.C § 102(a)(1) as being anticipated by Stinson et al. (Infect. Immun. 66: 259-265, 1998, of record) as evidenced by Actor JK. (In: Introductory Immunology, Chapter 12, pages 135-152, 2014, of record) is withdrawn in light of Applicants’ amendments to the claims. Applicants’ arguments have been considered, but are moot in light of the withdrawal of the rejection.
17)	The rejection of claims 1, 6, 32, 58-60, 62, 97 and 99 made in paragraph 32 of the Office Action mailed 05/20/21 under 35 U.S.C § 103 as being unpatentable over Goodman et al. (US 20110236306 A1, of record) (‘306) in view of Wu et al. (Nanoscale Res. Lett. 8: 197, 1-8, 2013, of record) is withdrawn in light of Applicants’ claim amendments. Applicants’ arguments have been considered, but are moot in light of the withdrawal of the rejection.
18)	The rejection of claims 1, 6, 58-60, 97 and 99 made in paragraph 33 of the Office Action mailed 05/20/21 under 35 U.S.C § 103 as being unpatentable over Priyadarshini et al. (Microbiology 159: 219-229, 2013, of record) in view of Wu et al. (Nanoscale Res. Lett. 8: 197, 1-8, 2013, of record) is withdrawn in light of Applicants’ claim amendments. Applicants’ arguments have been considered, but are moot in light of the withdrawal of the rejection.
Rejection(s) under 35 U.S.C § 112(b) or (Pre-AIA ), Second Paragraph
19)	The following is a quotation of 35 U.S.C § 112(b): 
(B)  CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

20)	Claims 58-60, 62 and 103 are rejected under 35 U.S.C § 112(b) as being indefinite, for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor regards as the invention.  
	(a)	Claim 58 is ambiguous and indefinite in the limitation: (a) or ‘a … equivalent thereof’. See part (c). The recited ‘(a)’ is an isolated or recombinant HU antigenic polypeptide or antigenic fragment or equivalent each thereof’. It is unclear what does ‘a … equivalent thereof’ recited in part (c) of claim 58 encompass structure-wise and scope-wise. It is not clear what does an ‘equivalent’ of an ‘equivalent’, or an ‘equivalent’ of an ‘antigenic fragment’ encompass structure-wise and scope-wise. One of ordinary skill in the art cannot understand in an unambiguous way the scope of the claim.  
	(b)	New claim 103 is indefinite for having improper antecedence in the limitation: ‘the Porphyromonas gingivalis HU polypeptide …. the polypeptide’. New claim depends from the new claim 102, which does not recite any Porphyromonas gingivalis HU ‘polypeptide’. For the purpose of particularly pointing out and distinctly claiming the subject matter and for proper antecedence, it is suggested that Applicants replace the above-identified phrase with --the Porphyromonas gingivalis HU comprises the amino acid sequence--.
(c)	Claims 59, 60 and 62, which depend directly or indirectly from claim 58, are also rejected as being indefinite because of the indefiniteness identified supra in the base claim.
Rejection(s) under 35 U.S.C § 103
21)	The following is a quotation of 35 U.S.C § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

		The factual inquiries set forth in Graham v. John Deere Co., 148 USPQ 459, that are applied for establishing a background for determining obviousness under 35 U.S.C § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or unobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C § 102(b)(2)(C) for any potential 35 U.S.C § 102(a)(2) prior art against the later invention. 
22)	Claims 98 and 100 are rejected under 35 U.S.C § 103 as being unpatentable over Stinson et al. (Infect. Immun. 66: 259-265, 1998, of record) as evidenced by Actor JK. (In: Introductory Immunology, Chapter 12, pages 135-152, 2014, of record) and in view of Goodman et al. (US 20110236306 A1, of record) (‘306).
Stinson et al. taught a composition comprising a buffer and human serum antibodies (polyclonal) specific to the HlpA (a.k.a HU) of Streptococcus pyogenes comprising the amino acid sequence set forth in Figure 1. See the sentence bridging the two columns on page 264; Figure 1; and the first sentence of third full paragraph on page 260. Figure 2 of Stinson et al. documents that the amino acid sequence of Streptococcus pyogenes HU is structurally highly identical to Streptococcus gordonii HU. Stinson’s hlpA (a.k.a HU) amino acid sequence depicted in Figure 1 therein is set forth below to identify the lengthy epitope sequences that are common to Applicants’ Porphyromonas gingivalis HU sequence of SEQ ID NO: 11 (see sequences in bold) and Applicants’ Streptococcus gordonii HU sequence of SEQ ID NO: 12 (see underlined sequences): 
Db     1 MANKQDLIAKVAEATELTKKDSAAAVDAVFSTIEAFLAEGEKVQLIGFGNFEVRERAARK 60
              
Db   61 GRNPQTGAEIEIAASKVPAFKAGKALKDAVK 91

Stinson’s anti-HU or anti-HlpA polyclonal human sera are expected to comprise antibodies that specifically bind to or recognize the instantly recited histone-like proteins HU of both Streptococcus gordonii (SEQ ID NO: 12) and Porphyromonas gingivalis (SEQ ID NO: 11), which proteins comprise shared sequences of epitope structures therein. The prior art human serum composition comprising the anti-HU polyclonal antibodies represents a mixture or cocktail composition of at least two different antibodies, and is expected to contain antibodies cross-reactive with different epitopes of the histone-like or HlpA (HU) proteins of both Streptococcus gordonii and Porphyromonas gingivalis in light of what was well known in the art. For instance, Actor JK taught that polyclonal antibodies are a mixture comprising subpopulations of antibodies specific for a multitude of different epitopes. See abstract of Actor JK. 
	Stinson et al. are silent on the presence in their composition of a carrier as recited in claim 98.
	However, having an art-known antibody in combination with a carrier such as a flavoring agent was routine and conventional in the art at the time of the invention. For instance, with the disclosure of a polyclonal or monoclonal anti-HU antibody interfering agent or a polyclonal antiserum, which specifically binds to or recognizes the isolated or recombinant Pg_Hup-1 HU polypeptide of SEQ ID NO: 82 (i.e., the 100% identical to the instantly recited SEQ ID NO: 11) or an antigen fragment thereof such as the RFKPGS fragment (SEQ ID NO: 223), the TLELK fragment (SEQ ID NO: 224), and the ISIPARKVVRSKPGSTLELK fragment (SEQ ID NO: 225) of P. gingivalis W83 Hup-1, or the SVSERAARKGINPKTK fragment (SEQ ID NO: 138), Goodman et al. (‘306) taught having said antibody composition with a flavoring agent to produce an oral preparation. See section [0426]; claims 44(i), 44(d), 44(c) and 44(e); claim 32 as dependent from claim 31; claim 31 as dependent from claim 25 or claim 24; the section bridging pages 79 and 80; Table 9A3; Table 10-continued on page 55; and sections [0178], [0179], [0358] and [0544].
Given the teachings of Goodman et al. (‘306), it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have Stinson’s antibodies with a flavoring agent such the one taught by Goodman et al. (‘306) to produce the instant invention. One of ordinary skill in the art would have been motivated to produce the instant invention for the expected benefit of providing Stinson’s antibodies advantageously in a flavored form as an oral preparation.
	Instant claims are prima facie obvious over the prior art of record. 
23)	Claims 1, 6, 32, 58-60, 62, 97, 99 and 101-104 are rejected under 35 U.S.C § 103 as being unpatentable over Goodman et al. (US 20110236306 A1, of record) (‘306) in view of Franssen et al. (J. Controllled Release 60: 211-221, 1999).
	Goodman et al. (‘306) taught a composition comprising an anti-HU antibody interfering agent, which specifically binds to or recognizes the isolated or recombinant Pg_Hup-1 HU polypeptide of SEQ ID NO: 82 or an antigen fragment thereof such as the RFKPGS fragment (SEQ ID NO: 223), the TLELK fragment (SEQ ID NO: 224), and the ISIPARKVVRSKPGSTLELK fragment (SEQ ID NO: 225) of P. gingivalis W83 Hup-1, or the SVSERAARKGINPKTK fragment (SEQ ID NO: 138). The prior art antibody is polyclonal or monoclonal, or is a polyclonal antiserum. The prior art SEQ ID NO: 82 to which the anti-HU antibody interfering agent specifically binds is 100% identical to the instantly recited SEQ ID NO: 11. Each of the RFKPGS fragment, the TLELK fragment, the ISIPARKVVRSKPGSTLELK of P. gingivalis W83 Hup-1, and the P. gingivalis SEQ ID NO: 138 is an antigenic fragment of the instantly recited SEQ ID NO: 11. Likewise, each of the LIGFG fragment and the ERAARKG fragment within the prior art SEQ ID NO: 82 identified via bold underlining in the sequence alignment below qualifies as the antigenic fragment of Streptococcus gordonii HU of SEQ ID NO: 12, or an equivalent recited for example in claim 58(a) to which the anti-HU antibody interfering agent comprised in the polyclonal antiserum is expected to specifically bind. The anti-HU antibody interfering agent comprised in the polyclonal antiserum is expected to specifically bind to the ISIPARKVVRSKPGSTLELK sequence indicated via italicization and underlining in the sequence alignment set forth below.  See claims 44(i), 44(d), 44(c) and 44(e); claim 32 as dependent from claim 31; claim 31 as dependent from claim 25 or claim 24; the section bridging pages 79 and 80; Table 9A3; Table 10-continued on page 55; and sections [0178], [0179], [0358] and [0544]; and the sequence alignment below. The prior art antibody interfering agent composition is used alone or in combination with other suitable antimicrobial agents including vaccine components. See the last sentence of sections [0097] and [0481]; and Figures 14B II and III. In one embodiment, the antibody in the prior art composition is bound to an insoluble dextran. See section [0399]. The prior art composition further comprised an antibody such as anti-OMP P5 antibody or other antibodies, antimicrobials, antibiotics or a biofilm reducing agent. See sections [0096], [0395], [0358], [0475] and [0477] to [0480]; 5th and 6th sentences of section [0357]; Figures 14B II and 14B III; and the last three lines of left column of page 39. 
US-13-073-782-82
Sequence 82, Application US 13073782
Publication No. 20110236306 
GENERAL INFORMATION
APPLICANT: GOODMAN, STEVEN D.
APPLICANT: BAKALETZ, LAUREN O.
TITLE OF INVENTION: COMPOSITIONS AND METHODS FOR THE REMOVAL OF BIOFILMS
CURRENT APPLICATION NUMBER: US 13/073,782
CURRENT FILING DATE: 2011-03-28
PRIOR APPLICATION NUMBER: 61/454,972
PRIOR FILING DATE: 2011-03-21
PRIOR APPLICATION NUMBER: 61/397,891
PRIOR FILING DATE: 2010-06-16
PRIOR APPLICATION NUMBER: 61/347,362
PRIOR FILING DATE: 2010-05-21
PRIOR APPLICATION NUMBER: 61/318,743
PRIOR FILING DATE: 2010-03-29
NUMBER OF SEQ ID NOS: 340
SEQ ID NO: 82					
LENGTH: 88
TYPE: PRT
ORGANISM: Porphyromonas gingivalis
US-13-073-782-82

Query Match 100%; Score 427; DB 6; Length 88; Best Local Similarity 100%;  
Matches 88; Conservative 0; Mismatches 0; Indels 0; Gaps 0.

Qy          1 MNKTDFIAAVAEKANLTKADAQRAVNAFAEVVTEQMNAGEKIALIGFGTFSVSERAARKG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MNKTDFIAAVAEKANLTKADAQRAVNAFAEVVTEQMNAGEKIALIGFGTFSVSERAARKG 60

Qy         61 INPKTKKSISIPARKVVRFKPGSTLELK 88
              ||||||||||||||||||||||||||||
Db         61 INPKTKKSISIPARKVVRFKPGSTLELK 88

The prior art anti-HU antibody interfering agent which specifically binds to or recognizes the isolated or recombinant Pg_Hup-1 HU polypeptide of SEQ ID NO: 82 comprises therein Applicants’ optional SEQ ID NO: 13 and therefore is expected to have the same functional characteristics of the instantly claimed antibody interfering agent including the capacity to inhibit, compete or titrate the binding of an HU protein from a biofilm-forming microbial pathogen to a microbial DNA that is or that is not encapsulated within a glycosidic polymer, the inability to inhibit, compete or titrate the binding of one or more DNAIIB proteins from another biofilm-forming microbial pathogen to a microbial DNA, and the inability to bind or recognize a generic isolated or recombinant IHF protein. The prior art anti-HU antibody interfering agent which specifically binds to or recognizes the isolated or recombinant Pg_Hup-1 HU polypeptide of SEQ ID NO: 82 is expected not to recognize or not to bind specifically to the HU polypeptide sequence, for example of, H. pylori 2669 Hup depicted in Table 10-continued of page 55 of Goodman et al. (‘306), which polypeptide sequence is structurally non-identical to the prior art’s HU polypeptide of SEQ ID NO: 82 (i.e., Applicants’ SEQ ID NO: 11) and accordingly, is expected not to inhibit the binding of a DNABII protein from H. pylori 2669 to a microbial DNA. The prior art anti-HU antibody interfering agent which specifically binds to or recognizes the isolated or recombinant Pg_Hup-1 HU polypeptide of SEQ ID NO: 82 is expected not to recognize or not to bind specifically to the IHF protein sequence, for example of, Bordetella pertussis Tohama 1 IHF protein depicted in Table 10-continued of page 55 of Goodman et al. (‘306), which polypeptide sequence is structurally non-identical to the prior art’s HU polypeptide of SEQ ID NO: 82 (i.e., Applicants’ SEQ ID NO: 11). The prior art anti-HU antibody composition meets the structural requirements of the instant claims and therefore is expected to have the same intrinsic functional properties.  
Goodman et al. (‘306) are silent on the antibody in their composition being comprised or encapsulated in a dextran microsphere of the recited diameter as claimed, or silent on the dextran therein having the recited diameter.
However, encapsulating an art-known antibody in polymeric microspheres comprising cross-linked dextran as recited was routine and conventional in the art at the time of the invention. For example, Franssen et al. taught encapsulating an art-known antibody in dextran microspheres having a mean size of about 50 micrometer or a diameter falling in the range of 20 to 50 micrometers for the purpose of delayed or controlled release of the antibody. See the sentence bridging the two columns of page 216; Figure 4; and Abstract.
Given the teachings of Franssen et al., it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the anti-HU antibody in Goodman’s (‘306) composition encapsulated in dextran microspheres such as Franssen’s to produce the instant invention. One of ordinary skill in the art would have been motivated to produce the instant invention for the expected benefit of providing the prior art anti-HU antibody in a form suitable for delayed or controlled release. MPEP 2144.05 states that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine wherein a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). In the instant case, it is the Office’s position that (a) there is no evidence of criticality of the recited range of microsphere diameter; and/or (b) the microsphere diameter is a results-effective variable, and thus there is motivation for one of ordinary skill to optimize the diameter through routine experimentation (see MPEP 2144.05I1(B)).
	Instant claims are prima facie obvious over the prior art of record.
24)	Claims 1, 6, 58-60, 97 and 99 are rejected under 35 U.S.C § 103 as being unpatentable over Priyadarshini et al. (Microbiology 159: 219-229, 2013, of record) in view of in view of Franssen et al. (J. Controllled Release 60: 211-221, 1999).
Priyadarshini et al. taught an antibody composition comprising an antibody agent (interfering agent) specific to the P. gingivalis HU C terminus peptide, ISIPARKVVRFKPGSTLELK. See paragraph bridging the two columns of page 221 and the last full paragraph of page 221. The prior art P. gingivalis HU fragment, ISIPARKVVRFKPGSTLELK, to which said antibody is specific to, is structurally identical to the C-terminal ISIPARKVVRFKPGSTLELK sequence within Applicants’ HU polypeptide sequence of SEQ ID NO: 11 and comprises therein the C-terminal ISIPARKVVRF sequence of Applicants’ SEQ ID NO: 13 and therefore, is expected to have the same functional characteristics of the instantly claimed antibody interfering agent, including the capacity to inhibit, compete or titrate the binding of an HU protein from a biofilm-forming microbial pathogen to a microbial DNA that is or that is not encapsulated within a glycosidic polymer, the inability to inhibit, compete or titrate the binding of one or more DNAIIB proteins from another biofilm-forming microbial pathogen to a microbial DNA, and the inability to bind or recognize a generic isolated or recombinant IHF. The prior art anti-HU antibody composition meets the structural requirements of the instant claims and therefore is expected to have the same intrinsic functional properties.  
Priyadarshini et al. are silent on their antibody being encapsulated in a glycosidic polymer-based dextran microsphere as claimed.
However, encapsulating an art-known antibody in polymeric microspheres comprising cross-linked dextran was routine and conventional in the art at the time of the invention. For example, Franssen et al. taught encapsulating an art-known antibody in dextran microspheres having a mean size of about 50 micrometer or a diameter falling in the range of 20 to 50 micrometers for the purpose of delayed or controlled release of the antibody. See the sentence bridging the two columns of page 216; Figure 4; and Abstract.
Given the teachings of Franssen et al., it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the anti-HU antibody in Priyadarshini’s composition encapsulated in dextran microspheres such as Franssen’s to produce the instant invention. One of ordinary skill in the art would have been motivated to produce the instant invention for the expected benefit of providing the prior art anti-HU antibody in a form suitable for delayed or controlled release. MPEP 2144.05 states that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine wherein a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). In the instant case, it is the Office’s position that (a) there is no evidence of criticality of the recited range of microsphere diameter; and/or (b) the microsphere diameter is a results-effective variable, and thus there is motivation for one of ordinary skill to optimize the diameter through routine experimentation (see MPEP 2144.05I1(B)).
	Instant claims are prima facie obvious over the prior art of record.
Claim(s) Objection(s) - Suggestion(s)
25)	(a)	Claim 60 is objected to for missing the limitation --wherein-- after the limitation ‘claim 58,’ in line 1 of the claim.
	(b)	Claim 60 is objected to for the superfluous limitations: ‘yet further’ and ‘alternatively’.  It is suggested that Applicants delete these limitations as they are unnecessary. 
	(c)	In claims 100, 102 and 103, for clarity, it is suggested that Applicants replace the last limitations ‘the polypeptide as set forth in SEQ ID NO: …’ with the limitations --the amino acid sequence as set forth in SEQ ID NO: ….--.
Relevant Art
26)	The prior art made of record and not relied upon currently in any rejection is considered pertinent to Applicants’ disclosure:
		Goshima et al. Gene 118: 97-102, 1992 taught anti-HU antiserum and antibodies. See page 99; Figure 2 legend; and part (1) under section ‘(d) Conclusions’.
		It was routine and conventional in the art at the time of the invention to have an antibody with Sephadex G-50 Superfine dextran for the purpose of purifying the antibody. For example, see lines 24-27 in column 4 of Philo R (US 4,914,023 A) and lines 3-6 of column 8 of Forrest et al. (US 4,659,678 A). 
Conclusion
27)	No claims are allowed.
Correspondence
28)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
29)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor Gary Nickol, can be reached on (571) 272-0835.
30)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/S. DEVI/
S. Devi, Ph.D.Primary Examiner
Art Unit 1645                                                                                                                                                                                                        

September, 2022